DETAILED ACTION

This Office Action is in response to the Amendment filed 1/28/2022.  Claims 2, 9, and 15 have been canceled.  Claims 1, 3-8, 10-14, and 16-17 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the rejections in view of the prior art have been considered but are moot because the new ground of rejection does not rely the new grounds of rejection made in view of the R1-1706932 paper by Huawei et al. titled “CSI-RS design for CSI acquisition” as cited by the Applicant’s IDS filed 7/31/2020.
Due to the replacement drawings filed with the amendment, the previous drawing objections are withdrawn.
The previous rejections under 35 U.S.C. 112(b) have been overcome; however, the amended claim limitations introduce new clarity issues.  Please see the new rejections under 35 U.S.C. 112(b) below for further detail.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the reasons set forth below.
Regarding claims 16 and 17, these claims are both directed towards “a computer readable storage medium”.  It has been held that such a medium as defined by one of ordinary skill in the art includes both transitory media and non-transitory media.  It has also been held that transitory media does not fall within at least one of the four categories of patent eligible subject matter.  Thus, these claims are rejected as being directed towards non-statutory embodiments.  It is recommended that these claim be 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 6 and 8, each of these claims has been amended to include language stating “N is the power of 2”.  Since no specific power of 2 has been previously defined by the claim language, there is a lack of proper antecedent basis for this phrase.  It is recommended that the word “the” in this phrase be changed to “a” such that the phrase reads as “N is a power of 2”.
Dependent claims 3-5, 7, 10-14, and 16-17 are rejected since the each depend on one of the above identified independent claims, and thus include the same indefinite language.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent US 10,547,424 B2) in view of the R1-1706932 paper by Huawei et al. titled “CSI-RS design for CSI acquisition” as cited by the Applicant’s IDS filed 7/31/2020, hereafter referred to as Huawei et al.
Regarding claims 1, 6, 8 and 13, Li teaches  a pilot configuration method and corresponding base station and terminal (base station, as described in Abstract,  configures pilots, described as reference signals in the time-frequency domain of the downlink signal, as shown on Fig. 3 and described on 4:15-5:30), comprising:
determining, by the base station, configuration information of an N-port Channel State Information-Reference Signal, CSI-RS, according to a predefined CSI-RS configuration pattern (generating by a base station, as described on 7:4-12, the configuration information according to the CSI-RS patterns, as shown on Fig. 4 or 5, are mapped according to the N number of ports, as described on 5:42-6:6); 
wherein the predefined CSI-RS configuration pattern represents time-frequency position configuration for Resource Elements, REs, of CSI-RSs of different ports in a slot when at least one Orthogonal Frequency Division Multiplexing, OFDM, symbol in a 
transmitting, by the base station, the configuration information to a terminal connected to the base station by signaling, and transmitting the CSI-RS according to the configuration information (the base station transmits the CRS-RS configuration to the terminal, described as user equipment on 21:60-22:7, comprising the coordinates on the grid of the RE associated with the ports in the slot by upper-level signaling, as described on 6:6-12 and above, wherein the received CSI-RS configuration is used for measurements, as described on 4:58-5:15 or 5:42-64).
In addition, regarding claim 6, Li teaches the terminal, described as user equipment on 21:60-22:7, receiving the CSI-RS configuration from the base station and using the received RE CSI-RS pattern to perform measurements, as described above.

Further regarding claims 1, 6, 8, and 13, although, Li et al. does teach the CSI-RS configuration comprising REs corresponding to the N ports, as described on 5:42-64, wherein each RE is identified by two indexes (k,l) on the frequency-time grid, as shown on Fig. 3, Li et al. does not specifically disclose wherein the index parameter includes a configuration pattern index and an OFDM symbol index, wherein the index parameter includes a configuration pattern index of the predefined CSI-RS configuration pattern and indicates a position of the RE of the CSI-RS determined according to the predefined CSI-RS configuration pattern in the frequency domain, and the OFDM symbol index indicates a position of an OFDM symbol corresponding to the RE of the CSI-RS in the time domain.  However, Huawei et al., in the field of communications teaches the use of component RE patterns having a format of (M, N) for an X port configuration (See section 2.2 of Huawei et al.).  As defined by Huawei et al., X is the number of antenna ports, and M is a position of a number of REs in the frequency domain and N is a position of a number of REs in the time domain corresponding to predefined positions of REs within predefined CSI-RS patterns for each of the number X of antenna ports.  Thus, the component RE pattern taught by Huawei et al. and used to signal CSI-RS patterns for X port configurations is equivalent to the claimed index parameter including a configuration pattern index and an OFDM symbol index, with M being equivalent to the configuration pattern index and N being equivalent to the OFDM symbol index.  The format taught by Huawei et al. builds on the format already used to define CSI-RS patterns in the 3GPP standards.  Thus, it would have been obvious that 
Regarding claims 3, 4, 7, 10, 11 and 14, Li teaches using CSI-RS configurations with N=1, 2, 4 and 8, which are adapted for N ports, as the ports are aggregated/multiplexed, as needed, with corresponding multiplexing/aggregating parameters on the predefined patterns, as shown on Fig. 4 and 5, described on 5:25-6:6, and using the indexes of the corresponding REs, as described above.  As shown above, Huawei et al. also teaches different aggregation modes indicated via component RE patterns for configurations using more than 4 ports, i.e. 8, 16, 32 ports etc. (See section 2.2 of Huawei et al.).  Thus, these claims are rendered obvious for the same reasons as applied above to claims 1, 6, 8, and 13.
Regarding claims 5, and 12, Li teaches the base station transmitting configuration sequence numbers/indexes of the CSI-RS REs, as shown on Fig. 4 and 5, described on 5:4-20, which are transmitted in a set, as described on 5:26-41, comprising the N ports multiplexing/aggregating parameters, as described on 5:42-6:12.
Regarding claims 16 and 17, Li teaches using computer storage readable medium to implement the method or the device operation, as described on 21:60-22:30.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON E MATTIS/Primary Examiner, Art Unit 2461